In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00019-CR
        ______________________________


     DALSON LESCHALLE JAMES, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 114th Judicial District Court
                Smith County, Texas
           Trial Court No. 114-0913-10




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                        MEMORANDUM OPINION

         Dalson Leschalle James received a probated sentence in Smith County1 for possession of a

controlled substance and was placed on community supervision. Among the conditions of

community supervision, James was ordered to reimburse the Texas Department of Public Safety

for ―$140 for the testing of the drugs in this case.‖ Now, on the State’s motion, the trial court has

revoked James’ community supervision, because James possessed marihuana, used or consumed

marihuana, used or consumed opiates, and possessed opiates. At the revocation hearing, James

pled ―true‖ to the State’s allegations. The trial court revoked James’ community supervision and

assessed his punishment at two years’ confinement.

         In two points of error on appeal, James attacks only that part of the trial court’s original

order2 placing him on community supervision that ordered James to pay restitution.

         We affirm the trial court’s judgment because James failed to timely appeal any issue

concerning restitution.

         Issues related to the original conviction are not generally cognizable on an appeal from the

revocation of community supervision. Gossett v. State, 282 S.W.2d 59, 62 (1955); King v. State,


1
 This case was transferred to this Court from the Tyler Court of Appeals as part of the Texas Supreme Court’s docket
equalization program. TEX. GOV’T CODE ANN. § 73.001 (West 2005). We are not aware of any conflict between the
precedent of the Tyler Court and the precedent of this Court on any issue relevant in this appeal. See TEX. R. APP. P.
41.3.
2
 The trial court imposed the restitution orders in the original judgment finding James was guilty of possession of a
controlled substance, accepting the plea bargain and recommendations, and placing James on community supervision.
The payment of restitution was included as a condition of James’ community supervision, wherein he was to pay
$10.00 per month, beginning in November 2010.

                                                          2
161 S.W.3d 264, 266 (Tex. App.—Texarkana 2005, pet. ref’d); see Manuel v. State, 994 S.W.2d
658, 661–62 (Tex. Crim. App. 1999) (applying general rule to deferred adjudication). James does

not allege that any exception to the general rule applies in this case. See Nix v. State, 65 S.W.3d
664, 667 (Tex. Crim. App. 2001); cf. Jordan v. State, 54 S.W.3d 783, 785 (Tex. Crim. App. 2001).

―An appeal from an order revoking community supervision is limited to the propriety of the

revocation.‖ Stafford v. State, 63 S.W.3d 502, 511 (Tex. App.—Texarkana 2001, pet. ref’d).

The time for appeal begins when the sentence is imposed or suspended in open court.3 Coffey v.

State, 979 S.W.2d 326, 328 (Tex. Crim. App. 1998) (unprobated fine properly included in

judgment revoking community supervision).

         Any error in the restitution order should have been appealed when James was convicted

and placed on community supervision. At the time of the original judgment and sentencing,

James failed to object to any restitution error or file a motion for new trial or an appeal from that

judgment. Thus, this appeal fails.

         We affirm the judgment of the trial court.


                                                                 Josh R. Morriss, III
                                                                 Chief Justice

Date Submitted:             July 11, 2011
Date Decided:               July 12, 2011


3
 Further, the Tyler Court of Appeals has held that an error in a restitution order does not result in an illegal sentence.
See Grindele v. State, No. 12–06–00168–CR, 2007 WL 1869323 (Tex. App.—Tyler June 29, 2007, pet. ref’d)
(mem.op., not designated for publication).

                                                            3
Do Not Publish




                 4